DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 10 May 2021.
Claims 1 – 21 are pending.
Applicant’s remarks have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the claims are rejected under new grounds of rejection.  This Office Action is made FINAL.

Claim Objections
Claims 1 – 21 are objected to because of the following informalities.  Appropriate correction is required.

Regarding claim 1, “based on the ensuring, successfully completing the translation load instruction without accessing data associated with addresses assigned to the memory page and translated by the translation entry” should be clarified that it is address that is translated by translation entry (see spec ¶[3]).  As recited, it is unclear as to what is translated by translation entry (i.e. is it data, addresses or memory page).  In addition, there should only be one address since each translation entry is for an address.  However, in the event Applicant adopts Examiner’s suggested amendment below to address 112(a) written description, this claim objection would be withdrawn because the limitation in question would be canceled.

Claim 16 is the program product claim corresponding to the method claim 1 and is objected on the same grounds as claim 1. 
Claims, dependent upon independent claims 1, 8 or 16, are also objected on the same grounds as said independent claims.

Regarding claim 21, “the processor core includes a plurality of different translation structures including the translation structure” is inconsistent and should be “the at least one translation structure” (see claim 1 “ensuring that the translation entry containing the desired access protection is stored within at least one translation structure of the data processing system”).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, “based on the ensuring, successfully completing the translation load instruction without accessing data associated with addresses assigned to the memory page and translated by the translation entry” lacks written description in the instant specification and introduces new matter.  While the instant specification discloses that load instruction is unrelated to both data load/store access and instruction fetch (see spec ¶[36]), there does not appear to be a disclosure that said load instruction does not access data associated with memory page that is targeted by said load instruction.  Therefore, the limitation in question lacks written support.
Claim 8 is the system claim corresponding to the method claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1. 
Claim 16 is the program product claim corresponding to the method claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1. 

Claims, dependent upon independent claims 1, 8 or 16, are also rejected on the same grounds as said independent claims.

Response to Arguments
Applicant’s remarks have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, Applicant’s amendments introduced new grounds of supra, Applicant’s amendments do not appear to be supported in the instant specification and introduces new matter.  
In the interest of compact prosecution, it would appear that Applicant is attempting to distinguish load instruction from read/write access requests that is relied upon in prior art rejection of Office Action mailed 08 February 2021 (see spec ¶[36]).  If so, independent claims should be amended in a manner that is consistent with ¶[36].  In particular, Examiner suggest amending to “wherein the translation load instruction is unrelated to data load/store access and instruction fetch”.

Additional Remarks
In the interest of compact prosecution, it is noted that in the event Applicant amends said independent claims as suggested supra, newly identified prior art PowerPC (cited below), in combination with prior art of record Chopra, would read upon said independent claims.  In particular, PowerPC teaches tlbld instruction used to load address translation into TLB (see PowerPC page 1-13).  Chopra is relied upon to modify said tlbld instruction such that access permission (of said tlbld instruction) is verified with access permission of translation entry.
Dependent claims (except for claim 21) would stand rejected as noted in Office Action mailed 08 February 2021.
Claim 21 would be rejected in view of Hiramoto (relied upon for claim 2).  In particular, Hiramoto teaches NW_IF reading TLB entry (of virtual address of write data) into TLB in response to information of local node pre-cache TLB in said first command CMD_1 (see ¶[83]), 
In the interest of further compact prosecution, it is noted that the instant specification discloses not loading translation entry that has access permission that matches access permission of load instruction (see spec Fig. 5, ¶[34], [36]).  Examiner suggests amending the independent claims to further recite this feature.  This amendment should overcome prior art of record but further search and consideration is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PowerPC (Power PC 603. Manual [online]. Motorola, November, 1997 [retrieved on 2021-06-01]. Retrieved from the Internet: <URL: https://www.cebix.net/downloads/bebox/603eUM.pdf>) teaches TLB load instruction that appears relevant to the instant specification.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHIE YEW/            Examiner, Art Unit 2139